DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in responsive to the communication filed 05/12/2021.
Claims 1-21 are pending.
Response to Arguments
Applicant’s argument, see remarks, filed 05/12/2021, with respect to claims over prior art have been fully considered and are persuasive, please see pages 12 and 13 of the remarks. The 35 SC 103 has been withdrawn in light of claim amendment and examiner’s amendment.
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: changing the values of the parameters of a computer system without changing the security properties. Claims 1, 11, and 21 identifies the uniquely distinct features “verifying whether the change to the identified parameter is allowable and verifying consistency between the identified parameter and at least one unchanged parameter by evaluating whether the change conforms to rules of security policies by using the current copy of the state of the parameters at the time of making the change; performing an analysis, by the processor, to determine whether the initiated transaction to change the identified at least one parameter will lower at least one security level of the computer system based on identified collisions between the identified parameter and the at least one unchanged parameter; generating, by the processor, results of the analysis, wherein, if one or more collisions are identified, the results include information on the identified collisions and information on correction variants to eliminate the identified collisions; and executing, by the processor, the change of the identified at least one parameter 
The closest prior art, Bhatt et al. (US 20070061125) discloses determines possible accesses to enterprise network services from a plurality of entities; and a validation module that determines whether a possible access to an enterprise service by a particular entity violates an enterprise policy, the enterprise policy governing which entities are authorized to access one or more enterprise services.
The closest prior art, McKay (US 20140280268) discloses determination may be made regarding whether a change order for the configuration item exists. A determination may be made regarding whether the change order is in a “verification in progress” state. When the change order is in the “verification in progress” state, alignment of the discovered configuration data with the change order may be determined and a verification policy may be determined based on the determined alignment.
The closest prior art, Hasegawa et al. (US 10642784) discloses a policy output information describing data elements that conform to a requested policy are saved in association with the requested policy. In response to receiving a subsequent request to identify data elements in a subsequent set of data elements that conform to the requested policy, the method includes outputting the saved policy output information based on the policy output information having been saved in association with the requested policy.
The closest prior art, Pogorelik et al. (US 20160162269) discloses  store an impact score table comprising one or more security impact scores, each security impact score associated with access to one of the device resources. The system may further include a security/privacy evaluation module configured to calculate a security impact indicator (SII) based on a sum of the security impact scores selected by the accessed device resources listed in the package.
However, either singularly or in combination, Bhatt-McKay-Hasegawa-Pogorelik fails to anticipate or render obvious the claimed limitation of verifying whether the change to the identified 
Therefore, Independent claims 1, 11, and 21 along with their respective dependent claims are in condition of allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Fainberg on 07/27/2021.
PLEASE AMEND THE CLAIMS AS FOLLOWS:
1. 	(Currently Amended) A method for changing parameter values of a computer system without changing security properties, the method comprising: 
receiving, by a processor, a request to change a system configuration of the computer system;
 identifying, based on the request to change the system configuration, at least one parameter in a secure storage of parameters relating to system configurations of the computer system; 
receiving, by the processor, instructions to change the identified at least one parameter from initiators; 
initiating, by the processor, a transaction to change the identified at least one parameter based on the received instructions and forming a current copy of the state of the parameters in the secure storage; 
verifying whether the change to the identified parameter is allowable and verifying consistency between the identified parameter and at least one unchanged parameter by evaluating whether the change conforms to rules of security policies by using the current copy of the state of the parameters at the time of making the change; 
performing an analysis, by the processor, to determine whether the initiated transaction to change the identified at least one parameter will lower at least one security level of the computer system based on identified collisions between the identified parameter and the at least one unchanged parameter; 
generating, by the processor, results of the analysis, wherein, when one or more collisions are identified, the results include information on the identified collisions and information on correction variants to eliminate the identified collisions; and 


11. 	(Currently Amended) A system for changing parameter values of a computer system without changing security properties, the system comprising: 
a secure storage of parameters relating to system configurations of the computer system; 
and 
a hardware processor configured to: 
receive a request to change a system configuration of the computer system from initiators; 
identify, based on the request to change the system configuration, at least one parameter in the secure storage of parameters relating to the system configurations of the computer system and form a current copy of the state of the parameters in the secure storage;
receive instructions to change the identified at least one parameter; 
initiate a transaction to change the identified at least one parameter based on the received instructions; 
verify whether the change to the identified parameter is allowable and verify consistency between the identified parameter and at least one unchanged parameter by evaluating whether the change conforms to rules of security policies by using the current copy of the state of the parameters at the time of making the change; 

generate results of the analysis, wherein, when one or more collisions are identified, the results include information on the identified collisions and information on correction variants to eliminate the identified collisions; and 
execute the change of the identified at least one parameter related to the system configuration when no collisions between the identified parameter and the at least one unchanged parameter are identified.

21. 	(Currently Amended) A non-transitory computer readable medium comprising computer executable instructions for changing parameter values of a computer system without changing security properties, the instructions when executed: 
receiving a request to change a system configuration of the computer system; 
identifying, based on the request to change the system configuration, at least one parameter in a secure storage of parameters relating to system configurations of the computer system; 
receiving instructions to change the identified at least one parameter from initiators; 
initiating a transaction to change the identified at least one parameter based on the received instructions and forming a current copy of the state of the parameters in the secure storage; 

performing an analysis to determine whether the initiated transaction to change the identified at least one parameter will lower at least one security level of the computer system based on identified collisions between the identified parameter and the at least one unchanged parameter; 
generating, by the processor, results of the analysis, wherein,when one or more collisions are identified, the results include information on the identified collisions and information on correction variants to eliminate the identified collisions; and 
executing the change of the identified at least one parameter related to the system configuration when no collisions between the identified parameter and the at least one unchanged parameter are identified.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A AYALA whose telephone number is (571)270-3912.  The examiner can normally be reached on Monday-Thursday 8AM-5PM; Friday: Variable EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/K.A./Examiner, Art Unit 2436          

/KENDALL DOLLY/Primary Examiner, Art Unit 2436